UN ITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
ELIZABETH GRANT and GRACE GRANT,

                          Plaintiffs,                              MEMORANDUM AN D ORDER
                                                                   l 9-CV-4875 (RRM) (LB)
                 -against-

BROOKLYN VETERANS HO SPITAL;
EDMOND GRANT,

                          Defendants.
---------------------------------------------------------------x
ROSL YNN R. MAUSKOPF, United States District Judge.

        On or about August 18, 20 19, plaintiff Elizabeth Grant ("Grant"), an inmate on Rikers

Island, commenced this prose civil rights action on behalf of herself and her mother, Grace Grant,

seeking "restitution" fo r the death of her father from defendants Brooklyn Veterans Hospital (the

"Hospital") and her brother, Edmond Grant. Grant may proceed informa pauperis, but she must

pay the fi ling fee in monthly installments deducted from her prison trust fund account as required

by 28 U .S.C. § 191S(b)( 1). However, for the reasons stated below, the action is dismissed with

prejudice.

                                                BACKGROUND

        The following facts are drawn from a partially legible form complaint, the allegations of

which are assumed to be true for purposes of this memorandum and order. The complaint

principally alleges that Grant's father was mistreated during his hospitalization at the Hospital in

January and February 20 16. (Comp!. (Doc. No. 1) at~ II.) According to Grant, Hospital staff put

in an IV improperly, causing his arm to turn purple; did not allow him to eat anything but hospital

food, which tasted so bad that he quit eating; and allowed him to have as many painkill ers as he
wanted. In addition, although Grant was named in a health care proxy, social workers at the

Hospital refused to talk to Grant while her father was still alive. (Id.)

        With respect to Edmond Grant, the complaint implies a defamation claim, alleging that he

told the staff that Grant was "incompetent" and thereby caused them not to speak to her. (Id.) The

complaint fu11her alleges that her brother also "signed off' on her father's Do Not Resuscitate

(" DNR") order. (Id.) Grant's father eventually died, though the complaint does not allege when

he died or whether defendants' action contributed to his death. Grant attempts to explain the delay

in commencing this action by stating that, although defendants' actions "bothered [her] for

months," she "wasn' t sure [ofJ the route to get to sue the hospital." (id.)

        Grant alleges that her "life has been destroyed by the loss" of her father. (Id. at~ III.) She

principally seeks " restitution." (id.)

                                      STANDARD OF REVIEW

        Under 28 U .S.C. § 1915A, a district court must screen a civil complaint "in which a

prisoner seeks redress from a governmental entity or officer or employee of a governmental

entity" and "dismiss the complaint, or any portion of the complaint, if the complaint - ( 1) is

frivolous, malicious, or fails to state a claim upon which relief may be granted; or (2) seeks

monetary relief from a defendant who is immune fro m such relief." Similarly, under 28 U.S.C. §

1915(e)(2)(B), a court must dismiss any action filed in form a pauper is if the court determines that

the action "(i) is frivolous or malicious, (ii) fails to state a claim upon which relief may be granted,

or (iii) seeks monetary relief from a defendant who is immune from such relief."

        In determining whether a complaint fails to state a claim, the Court must assume the truth

of "all well-pleaded, nonconclusory factual allegations" in the complaint. Kiobel v. Royal Dutch

Petroleum Co., 62 1 F.3d 111 , 123 (2d Cir. 20 10) (citing Ashcroft v. Iqbal, 556 U.S. 662,678

(2009)). In addition, prose complaints must be held to less stringent standards than pleadings

                                                   2
drafted by attorneys; a cow-tis required to read a prose complaint liberally and interpret it raising

the strongest arguments it suggests. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Hughes v. Rowe,

449 U.S. 5, 9 ( 1980); Sealed Plaintiffv. Sealed Defendant #1, 537 F.3d 185, 191- 93 (2d Cir.

2008). However, even a prose complaint must plead sufficient facts to "state a claim to relief that

is plausible on its face." Bell At!. Corp. v. Twombly, 550 U.S . 544, 570 (2007).

                                            DISCUSSION

   I.      Grace Grant

         Preliminarily, the Court notes that the complaint is signed only by Grant and not by her

mother, Grace. Rule 11 (a) of the Federal Rules of Civil Procedure requires that a pleading be

signed " by a paity personally if the party is unrepresented." Although the complaint is signed by

Grant, a prose litigant cannot represent anyone other than herself, not even her own relatives. See

Cheung v. Youth Orchestra Found. ofBuffalo, inc. , 906 F.2d 59, 61 (2d Cir. 1990). Accordingly,

any claims brought by Grace Grant or by Elizabeth Grant on behalf of her mother are dismissed.

   11.     Section 1983

         Grant brings this action pursuant 42 U.S.C. § 1983. "To state a claim under§ 1983, a

plaintiff must allege that defendants violated plaintiff s federal rights while acting under color of

state law. " McGugan v. Aldana-Bernier, 752 F.3d 224,229 (2d Cir. 20 14). " [T]wo essential

elements must be present: (I) the conduct complained of must have been committed by a person

acting under color of state law; and (2) the conduct complained of must have deprived a person of

rights, privileges, or immunities secured by the Constitution or laws of the United States." Pitchell

v. Callan , 13 F.3d 545, 547 (2d Cir. 1994).

         Grant ' s complaint does not, and cannot, allege a§ 1983 claim against defendants. First,

the Court will take judicial notice of the fact that veterans ' hospitals are operated by the U.S.

Depaitment of Veterans Affairs, a federal agency. See Care lock v. United States, No. 14-CV-


                                                   3
3594 (RA), 2015 WL 5000816, at *4 (S.D.N.Y. Aug. 20, 2015). The Second Circuit has " has

long construed the phrase ' under color of state law' as used in . .. 42 U.S.C. § 1983 ... to apply

only to state actors," not federa l agencies or federal employees. Dotson v. Griesa, 398 F.3d 156,

I 62 (2d Cir. 2005) (citing Kingsley v. Bureau ofPrisons, 93 7 F .2d 26, 30 n.4 (2d Cir. 1991)

(holding that " [a]n action brought pursuant to 42 U.S.C. § 1983 cannot lie against federal

officers")). Moreover, the doctrine of sovereign immunity bars § 1983 claims against federal

agencies and federal employees sued in their official capacities. See ForJone v. Dep 't ofMotor

Vehicles, No . 19-CV-578 (DRH), 2019 WL 5684437, at *6 (N .D.N.Y. Nov. 1, 20 19) (citing

Olmeda v. Babbits, No. 07-CV-2 140 (NRB), 2008 WL 282 122, at *5 (S.D.N.Y. Jan. 25, 2008)).

        Even if the Hospital were a state actor, Grant's allegations do not make out a violation of

federal constitutional or statutory rights. At most, Grant is alleging medical malpractice, which is

a form of negligence. However, " negligence, even if it constitutes medical malpractice, does not,

without more, engender a constitutional claim." Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir.

1998) (citing Estelle v. Gamble, 429 U.S. 97, 105-06 ( 1976) ("Medical malpractice does not

become a constitutional violation merely because the victim is a prisoner.")). Moreover, Grant

does not suggest that the Hospital employees' actions violated a federal statute. Accordingly,

Grant has failed to state a § 1983 claim against the Hospital.

       The complaint also does not allege facts to suggest that Edmond Grant acted under color of

state law or violated Grant 's federal constitutional or statutory rights. First, "the under-co lor-of-

state-law element of§ 1983 excludes from its reach ' merely private conduct, no matter how

discri minatory or wrongful. "' Am. Mfrs. Mui. Ins. Co. v. Sullivan , 526 U.S. 40, 50 ( 1999)

(quoting Blum v. Yaretsky, 457 U.S. 99 I, I 002 ( 1982)). To be sw-e, a "private entity can qualify

as a state actor in a few limited circumstances - including, for example, (i) when the private entity

performs a traditional, exclusive public function, ... (i i) when the government compels the private

entity to take a pa11icular action, or (iii) when the government acts jointly with the private entity

                                                    4
...." Manhattan Cmty. Access Corp. v. Halleck, 139 S. Ct. 192 1, 1928 (2019) (internal citations

omitted). However, nothing in the complaint suggests that any such circumstances exist in this

case. Edmond Grant was not performing a public function, and there is no suggestion that he was

compelled to act by, or was acting jointly with, any state entity. Second, there is nothing in the

complaint to suggest that his actions in "signing off' on his father's DNR order violated Grant's

federal constitutional or statutory rights. Accordingly, Grant has not stated a § 1983 claim against

her brother.

   III.      Leave to Amend

          " A district court should not dismiss a prose complaint without granting at least one

opportunity to amend 'when a liberal reading of the complaint gives any indication that a valid

claim might be stated."' Williams v. Bronx Cty. Child Support Customer Serv. Unit, 741 F. App'x

854, 856 (2d Cir. 2018) (citing Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000)).

Nonetheless, a court is under no obligation to grant leave to amend " if it determines the

amendments would be futi le. " Id.

          There is nothing in Grant's complaint suggesting that a valid federal claim can be stated.

Better pleading will not cure the problems with her § 1983 claims. At one point, Grant might have

been able to bring a medical malpractice claim against the Hospital under the Federal T011 Claims

Act, 28 U.S.C. §§ 1346(b), 2671 et seq. However, 28 U.S.C. § 240l(b) requires that such a tort

claim be "presented in writing to the appropriate Federal agency within two years after such claim

accrues," and compliance with§ 240l(b)'s requirements is a prerequisite to filing an action under

the FTCA. See 28 U.S .C. § 2675(a). Nothing in the complaint suggests that Grant ever filed an

administrative tort claim, much less filed such a claim within the two years after her claims

accrued. To the contrary, Grant' s admission that she delayed filing this action because she

"wasn't sure [ofJ the route to get to sue the hospital," (Comp!. at   il II), strongly suggests that she
did not timely fi le an administrative claim.

                                                   5
        Similarly, while the facts alleged in the complaint suggest that Grant might have a

defamation claim against her brother for telling Hospital employees that she was "incompetent,"

that is not a federal claim and is time-barred. Defamation is a state-law claim which, in New

York, must be brought within one year of the libel or slander. See N.Y. C.P.L.R. § 215(3)

(McKinney 2019). Since Grant alleges that the actions giving rise to this action occurred in early

20 I 6, it is too late to bring a defamation claim arising from those actions.

                                           CONCLUSION

        For the reasons stated above, this § 1983 action is dismissed for fai lure to state a claim

upon which relief may be granted. See 28 U.S.C. §§ 1915A(b)(I), 19 15(e)(2)(B)(ii). Since there

is nothing in the complaint to suggest that Grant can amend the complaint to allege a viable

federal claim against these defendants, leave to amend is denied. See Cuoco, 222 F.3d at 11 2.

The Clerk of Court is respectfully directed to enter judgment in favor of defendants, to mail a copy

of the judgment and this order to plaintiff Elizabeth Grant, to note that mailing on the docket

sheet, and to close this case. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any

appeal would not be taken in good faith and, therefore, informa pauperis status is denied for the

purpose of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

                                                               SO ORDERED.

Dated: Bro<)klyn, New York
       ~ov- l-f , 20 19                                          s/Roslynn R. Mauskopf

                                                               ROSL YNN. R. MAUSKOPF
                                                               United States District Judge




                                                    6
